*543The opinion, of the court was delivered by
Peck, J.
The mandate in this case directed that the orators be charged with interest on the $80,000, the amount of the injunction bond, from the time the case should reach the court of chancery. The question is, when did the case reach the court of chancery, the moment it was decided by the supreme court, or when the court of chancery made their decree in pursuance of the mandate, or at some intermediate time ? It is urged by the counsel for the defendants that it was when the supreme court decided the case, as the case was then no longer pending in the supreme court, and therefore must be in the court of chancery from that time. It is urged that from that time the court of chancery had power over the case -to make any necessary orders in the cause. But if the chancellor could, before the next regular term of the court of chancery, make interlocutory orders in the cause, it does not follow that the cause reached the court of chancery until the next term of that court. The mandate does not say when the mandate reaches the chancellor or the clerk, but when the cause reaches the court of chancery. There is a manifest difference between a chancellor and a court of chancery, the one has not all the powers of the other. The court of chancery by law has its regular appointed terms fixed by statute the same as a court of law. All bills in equity must be made returnable at the regular term of the court fixed by law. The chancellor can make necessary orders in vacation for furthering the cause, but cannot render a final decree in the cause. The cause reached the court of chancery within the meaning of the mandate, at the first regular term of the court of chancery, after the mandate was received by the clerk. That is the earliest time in practice when the court acts under the mandate. The reason the court did not allow interest from an earlier date, was that it was not decided how much the orators were bound to pay. The reason the court decided interest should be paid from the time the cause should reach the court of chancery, was that the decision and mandate settled definitely the amount to be paid, and if the cause should be delayed to ascertain the necessary facts to make the aportionment between the several defendants, the orators would pay the money into court. But by the court of chancery is *544not meant the chancellor, but the court of chancery at a term thereof known and fixed by law, when the chancellor and clerk would be present, and when suitors are bound to attend. Even if the chancellor could in such case, before the regular term, make an order authorizing the orators to pay the money into the court, the mandate did not contemplate any such proceding in vacation. It is true that according to the recent practice the court of chancery does not adjourn, but, except when in session at the regular term, or at a time fixed to do the business of the term, the court is not in practice regarded as open except for the purposes of such acts as a chancellor may legally do in vacation, although by consent of parties a hearing may be had and final decree rendered, entitled as of the term. There is no ground for postponing the time at which interest should be computed, beyond the time fixed in the mandate, to the time when the court make their decree in pursuance of the mandate. The ground urged by the orators is, that before the case went to the supreme court at the time when that mandate was sent down, there had been an order by agreement of parties for a stay of the payment of the money. This either was, or might have been, urged on the hearing in the supreme court when the decision as to interest was made, and it is immaterial which. The court will not on a second appeal reverse a decision already made in the same cause. But if the question were open, the ground urged is not tenable ; for by the bond filed to procure that delay, the orators stipulate to pay such interest as the court shall allow. It is evident that the bond contemplated such interest as should be adjudged to be paid independent of the fact of such stipulation.
' The decree of the court of chancery is reversed and cause remanded with directions to modify the decree by computing interest on the $30,000, from the first day of the June Term, 1864, of the court of chancery, that being the first regular term of the court of chancery, after the decision of the supreme court was in fact made, the case having been held by the supreme court for consideration.